DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3-6, 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vincent et al. (5,065,169) in view of Hashimoto (6,250,731).

	Regarding claim 1, Vincent teaches an ink-jet recording apparatus comprising:
	a roller pair (fig. 1, items 18, 19) configured to nip a sheet (fig. 1, item 15) therebetween at a nip point (see fig. 1) and transport the sheet in a transporting direction (see fig. 1, leftward on page);
	a recording portion (fig. 2, item 14) including nozzles (see fig. 4) that discharge ink and are provided downstream of the nip point of the roller pair in the transporting direction (see fig. 1); 

	a plate-shaped portion (fig. 1, item 21, note that the figure is mislabeled, and the spacer is the L-shaped plate portion between the head and the sheet) is positioned at a gap between the recording portion and the platen (see fig. 1), wherein the sheet is transported between a lower surface of the plate-shaped portion and the platen (see fig. 1);
	wherein the plate-shaped portion is attached to a member other than the recording portion (see fig. 2, note that plate-shaped portion is attached to carriage 13),
wherein the recording portion includes
a lower surface (fig. 2, lowest surface of item 14) that is parallel to the platen (see fig. 1) in a direction orthogonal to a the direction of the thickness of the plate (fig. 1), the lower surface including first and second ends in the transporting direction (fig. 1, note left end of bottom surface of item 14 and right end of bottom surface of item 14),
wherein a portion of the plate-shaped portion is located between the first and second ends of the lower surface of the recording portion in the transportation direction (see fig. 1).
	Vincent does not teach a protruding portion. Hashimoto teaches:

wherein the protruding portion protrudes in the up-down direction and is configured to contact the recording portion (see fig. 3, note that arc plane 31 contacts lower surface of recording portion 28/29 by protruding in an up-down direction from rest of plate-shaped portion 21),
wherein the protruding portion is positioned upstream of a downstream end (fig. 3, leftmost end of plate-shaped portion 21) of the plate-shaped portion in the transport direction (see fig. 3), and
wherein an upper end of the protruding portion is located higher than the downstream end of the plate-shaped portion (see fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of invention to add a protruding portion, as disclosed by Hashimoto, to the plate-shaped portion disclosed by Vincent because doing so would allow for the gap between the nozzle surface and platen of Vincent to be increased while not requiring the entire spacer to increase in thickness. Upon combination of the teachings of Hashimoto with Vincent, the following limitation would be met:
wherein the protruding portion of the plate-shaped portion is located between the first and second ends of the recording portion in the transporting direction.

	Regarding claim 3, Vincent in view of Hashimoto teaches the ink-jet recording apparatus according to claim 1, wherein the downstream end of the plate-shaped portion is positioned upstream of the nozzles in the transport direction (Vincent, see fig. 

	Regarding claim 4, Vincent in view of Hashimoto teaches the ink-jet recording apparatus according to claim 3, wherein the downstream end of the plate-shaped portion is disposed closely to the nozzles in the transport direction (Vincent, see fig. 1). 

	Regarding claim 5, Vincent in view of Hashimoto teaches the ink-jet recording apparatus according to claim 1, wherein the plate-shaped portion is inclined such that the downstream end of the plate-shaped portion is located lower than an upstream end of the plate-shaped portion (Vincent, fig. 1, note that the portion of the plate shaped portion closer to the nozzles is lower vertically than the bending portion of the plate-shaped portion).

	Regarding claim 6, Vincent in view of Hashimoto teaches the ink-jet recording apparatus according to claim 1, wherein the downstream end of the plate-shaped portion extends toward the platen (Vincent, fig. 1, Note that “extends toward the platen” is broad).

 	Regarding claim 12, Vincent in view of Hashimoto teaches the ink-jet recording apparatus according to claim 1, wherein in a condition in which the recording portion and the plate-shaped portion are relatively moved closer to each other, the protruding 

 	Regarding claim 14, Vincent in view of Hashimoto teaches the ink-jet recording apparatus according to claim 1, wherein the protruding portion is located downstream of the nip point of the roller pair in the transporting direction (Vincent, see fig. 1, Hashimoto, see fig. 3, Note that upon combination, the resultant device would meet the limitation).

Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive. The claims have been amended to further specify the structure of the device, but the amendments fail to distinguish the claimed invention from the prior art. Vincent’s head 14 has been defined as the claimed recording portion, and Vincent’s carriage 13 has not been defined in the claims. Thus, to claim that the plate-shaped portion is attached to a member other than the recording portion, 14, is met in that Vincent’s plate-shaped portion is attached to the carriage 13. The rejections above have been updated to reflect the changes to the claims. The standing prior art is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853